DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction/Election
After reviewing applicant’s Response to the Election of Species requirement filed on 11/6/2020, examiner notes that the Species Requirement should have been made under the requirement where ‘no species claim is present’ (see paragraph inserted below).  It has been determined that the claims as originally presented/filed (10/1/2018) are, as argued by applicant, generic to all of the species embodiments outlined in the requirement mailed 6/23/2020 (and subsequent clarifying discussion held in the Applicant-Initiated Interview 10/27/2020). Such a requirement still requires applicant to elect a species, which was elected by applicant as Group A (Figs. 11A-11B) and Group R (Figs. 42A-42F).
Corrected Species Requirement Paragraph
Claims 1-26 are generic to the following disclosed patentably distinct species:
The Examiner has requested an election of Species from the following groups:
I.    Cutter engaging distal surface angles (choose one):
-Species A: Figures 11A-B 
-Species B: Figures 12A-B
II.    Cutting edge/grinding segments shapes/configurations (choose one):
-Species C: Figures 17A-B 
-Species D: Figures 18A-E 

-Species F: Figures 20A-E 
-Species G: Figures 21A-E 
-Species H: Figures 22A-B
 -Species I: Figures 23A-B 
-Species J: Figures 24A-B 
-Species K: Figures 25A-B 
-Species L: Figures 26A-B 
-Species M: Figures 27A-E 
-Species N: Figures 28A-E 
-Species O: Figures 29A-E 
-Species P: Figures 30A-E
-Species Q: Figures 31A-E 
-Species R: Figures 42A-42F
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species require a 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Priority
Claims 1, 2, 9, 10, 14, 15, 21, and 22 have an effective filing date of 4/1/2016 (with earliest support in provisional application 62/317,214.  Claims 3-5, 8, 11, 12, 16-18, 23, 24, and 26 have an effective filing date of 3/31/2017 (with earliest support in PCT/US2017/025555).  Claims 6, 7, 13, 19, 20, and 25 have an effective filing date of 10/1/2018 (with earliest support in the presently filed application).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claims 11, 12, 14, and 26 are objected to because of the following informalities:  ‘radially inward relative an outer diameter’ should be amended to read --radially inward relative to an outer diameter--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 13-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guggenheimer et al. (US Pub. No. 2016/0354109 A1).
Regarding claim 1, Guggenheimer et al. disclose an atherectomy catheter  device 2 (Figs. 1 & 2), the device 2 comprising: an elongate body 8 (Figs. 1 & 2); a drive shaft 20 (Figs. 1 & 2) extending proximally to distally within the elongate body 8; and a cutter 3, 104-904 (Figs. 1-23) attached to the driveshaft 20, the cutter 3, 104-904 including: a serrated annular cutting edge 124-924 (Figs. 4-23) formed on a distal edge of the cutter 3, 104-904, the serrated annular cutting edge 124-924 including a plurality of convex portions (teeth are convex portions extending along the cutting edge in each embodiment 124-924; Figs. 4-23), each of the plurality of portions having a convex shape (teeth are convexly shaped along the cutting edges 124-924; Figs. 4-23); and a recessed bowl (where the plurality of grinding elements are formed - cross section of Fig. 11 depicts the bowl best, the remaining Figures show the grinding elements within the bowl shape which extends radially inwards from the cutting edges 124-924; Figs. 4-23) extending radially inwards from the annular cutting edge to a center of the cutter 3, 104-904.
Regarding claim 2, Guggenheimer et al. further disclose wherein the cutter 3, 104-904 further comprises a plurality of grinding segments 126-926 (Figs. 4-23) within the recessed bowl extending from the distal edge, each of the plurality of grinding segments 126-926 extending radially inwards relative to neighboring portions (Figs. 4-23), the plurality of grinding segments 126-926 configured to break calcified and hard fibrous disease tissue in an artery (paragraph [0034]; italicized limitation is considered to be intended use statement; applicant is reminded that it has been held that a 
Regarding claim 3, Guggenheimer et al. further disclose wherein each of the plurality of grinding segments 126-926 forms a convex portion of the plurality of convex portions of the serrated annular cutting edge 124-924 (plurality of grinding segments 126-926 meet up with the distal serrated cutting edge and are considered to form convex portions - Figs. 4-23).
Regarding claim 4, Guggenheimer et al. further disclose wherein each of the plurality of grinding segments 126-926 is a flat facet (within certain embodiments portions of the grinding segments have a flat facet, i.e. Fig. 14 embodiment grinding segment 326 has a flat facet 374; Figs. 4-23).
Regarding claim 5, Guggenheimer et al. further disclose wherein each of the plurality of grinding segments 126-926 is a curved facet (within certain embodiments portions of the grinding segments have a curved facet, i.e. Fig. 14 embodiment grinding segment 326 has a curved facet 378; Figs. 4-23).
Regarding claim 6, Guggenheimer et al. further disclose wherein each of the plurality of grinding segments 126-926 extend at least 70% distally to proximally along the recessed bowl (i.e. the segments 526’ extend from the cutting edge to the basin/center of the bowl - Fig. 20).
Regarding claim 7, Guggenheimer et al. further disclose wherein each of the plurality of grinding segments 126-926 are substantially square, rectangular, or 
Regarding claim 8, Guggenheimer et al. further disclose wherein each of the plurality of grinding segments 126-926 forms a convex portion of the serrated annular cutting edge 124-924 (plurality of grinding segments 126-926 meet up with the distal serrated cutting edge and are considered to form convex portions - Figs. 4-23).
Regarding claim 9, Guggenheimer et al. further disclose wherein the plurality of grinding segments 126-926 are disposed symmetrically around a circumference of the recessed bowl (i.e. 526 segments are symmetric along the circumference since when you draw a line of symmetry from the peak of the segment through the center of the bowl to the other edge, you will have a mating segment on the other half of the line - Fig. 18).
Regarding claim 10, Guggenheimer et al. further disclose wherein the plurality of grinding segments 126-926 are disposed asymmetrically around a circumference of the recessed bowl (i.e. 526’ segments are asymmetric along the circumference since when you draw a line of symmetry from the peak of the segment through the center of the bowl to the other edge, you do not have a mating segment on the other half of the line - Fig. 20).
Regarding claim 11, Guggenheimer et al. further disclose wherein the serrated annular cutting edge 124-924 is angled radially inward relative an outer diameter of the elongate body 8 (paragraph [0067] - ‘in certain embodiments, the outer surface may be angled inward to provide additional clearance when moving the tissue-removing element between the stored and deployed positions’).
Regarding claim 13, Guggenheimer et al. further disclose wherein the serrated annular cutting edge 124-924 comprises a continuous wavy shape (i.e. Figs. 14 & 15 - ‘324’, not labeled in Fig. 14, but labeled in Fig. 15 - clearly shows the serrated cutting edge to have a continuous wavy shape).
Regarding claim 14, Guggenheimer et al. disclose an atherectomy catheter device 2 (Figs. 1 & 2), the device 2 comprising: an elongate body 8 (Figs. 1 & 2); a drive shaft 20 (Fig. 2) extending proximally to distally within the elongate body; and a cutter 3, 104-904 (Figs. 1-23) attached to the driveshaft 20, the cutter 3, 104-904 including: a serrated annular cutting edge 124-924 (Figs. 4-23) formed on a distal edge of the cutter 3, 104-904, the serrated annular cutting edge 124-924 angled radially inward relative an outer diameter of the elongate body (paragraph [0067] - ‘in certain embodiments, the outer surface may be angled inward to provide additional clearance when moving the tissue-removing element between the stored and deployed positions’); and a recessed bowl (where the plurality of grinding elements are formed - cross section of Fig. 11 depicts the bowl best, the remaining Figures show the grinding elements within the bowl shape which extends radially inwards from the cutting edges 124-924; Figs. 4-23) extending radially inwards from the annular cutting edge 124-924 to a center of the cutter.
Regarding claim 15, Guggenheimer et al. further disclose wherein the cutter 3, 104-904 further comprises a plurality of grinding segments 126-926 (Figs. 4-23) within the recessed bowl extending from the distal edge, each of the plurality of grinding segments 126-926 extending radially inwards relative to neighboring portions (Figs. 4-23), the plurality of grinding segments 126-926 configured to break calcified and hard fibrous disease tissue in an artery (paragraph [0034]; italicized limitation is considered to be intended use statement; applicant is reminded that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).)
Regarding claim 16, Guggenheimer et al. further disclose wherein each of the plurality of grinding segments 126-926 forms a convex portion of the plurality of convex portions of the serrated annular cutting edge 124-924 (plurality of grinding segments 126-926 meet up with the distal serrated cutting edge and are considered to form convex portions - Figs. 4-23).
Regarding claim 17, Guggenheimer et al. further disclose wherein each of the plurality of grinding segments is 126-926 is a flat facet (within certain embodiments portions of the grinding segments have a flat facet, i.e. Fig. 14 embodiment grinding segment 326 has a flat facet 374; Figs. 4-23).
Regarding claim 18, Guggenheimer et al. further disclose wherein each of the plurality of grinding segments 126-926 is a curved facet (within certain embodiments portions of the grinding segments have a curved facet, i.e. Fig. 14 embodiment grinding segment 326 has a curved facet 378; Figs. 4-23).
Regarding claim 19, Guggenheimer et al. further disclose wherein each of the plurality of grinding segments 126-926 extend at least 70% distally to proximally along the recessed bowl (i.e. the segments 526’ extend from the cutting edge to the basin/center of the bowl - Fig. 20).
Regarding claim 20, Guggenheimer et al. further disclose wherein each of the plurality of grinding segments 126-926 are substantially square, rectangular, or trapezoidal in shape (substantially rectangular - i.e. Fig. 22 - ‘926’ has 2 shorter edges and 2 longer edges which make up the ‘substantially’ rectangular shape).
Regarding claim 21, Guggenheimer et al. further disclose wherein the plurality of grinding segments 126-926 are disposed symmetrically around a circumference of the recessed bowl (i.e. 526 segments are symmetric along the circumference since when you draw a line of symmetry from the peak of the segment through the center of the bowl to the other edge, you will have a mating segment on the other half of the line - Fig. 18).
Regarding claim 22, Guggenheimer et al. further disclose wherein the plurality of grinding segments 126-926 are disposed asymmetrically around a circumference of the recessed bowl (i.e. 526’ segments are asymmetric along the circumference since when you draw a line of symmetry from the peak of the segment through the center of the bowl to the other edge, you do not have a mating segment on the other half of the line - Fig. 20).
Regarding claim 23, Guggenheimer et al. further disclose wherein each of the plurality of grinding segments 126-926 forms a convex portion of the serrated annular cutting edge 124-924 (plurality of grinding segments 126-926 meet up with the distal serrated cutting edge and are considered to form convex portions - Figs. 4-23).
Regarding claim 24, Guggenheimer et al. further disclose wherein each of the neighboring portions forms a concave portion of the serrated annular cutting edge 124-
Regarding claim 25, Guggenheimer et al. further disclose wherein the serrated annular cutting edge 124-924 comprises a continuous wavy shape (i.e. Figs. 14 & 15 - ‘324’, not labeled in Fig. 14, but labeled in Fig. 15 - clearly shows the serrated cutting edge to have a continuous wavy shape).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Guggenheimer et al. (US Pub. No. 2016/0354109 A1).
Regarding claims 12 and 26, Guggenheimer et al. fail to explicitly disclose wherein the serrated annular cutting edge’s radially inward angle relative to an outer diameter of the elongate body is 2 degrees to 12 degrees [claims 12 & 26].  
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taylor et al. (US Pub. No. 2008/0154296 A1) discloses a hollow tissue cutter member with a serrated edge that is angled radially inward (Fig. 6A)
Henrie (US Pat. No. 4,729,763) discloses a hollow cavity tissue cutter with a serrated edge (Figs. 4, 7, 8)
Guggenheimer et al. (US Pub. No. 2016/0354110 A1) discloses a bowl shaped cutter member having plurality of grinding segments Figs. 4-25)
Simpson et al. (US Pat. No. 8,911,459 B2) disclose a bowl shaped cutter member with a serrated edge (Figs. 9A-9C)
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899.  The examiner can normally be reached on M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                             February 22, 2021